Citation Nr: 1316239	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  10-30 938	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for high blood pressure. 

3.  Entitlement to service connection for high cholesterol. 

4.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral vision disability. 

5.  Entitlement to service connection for a bilateral vision disability.

6.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes. 

7.  Entitlement to service connection for diabetes.

8.  Entitlement to a compensable rating for residuals of malaria. 

9.  Entitlement to a non service-connected (NSC) pension.   



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty that extended to May 1979 and included service  during the Vietnam War era.     

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the RO.  The Veteran filed a Notice of Disagreement (NOD) with respect to the claims for an increased rating for malaria and non-service connected pension in September 2008.  He filed an NOD with respect to claims for service connection for a right shoulder disability, high blood pressure, and high cholesterol and petitions to reopen the claims for service connection for a bilateral vision disability and diabetes in October 2008.  A Statement of the Case (SOC) was issued in April 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November June 2010 (with the Veteran clarifying in December 2010 that he desired appellate review by the Board of all seven issues denied in the SOC as listed on the Title Page of this decision).  Following receipt of additional evidence and argument, Supplemental SOCs were issued in February 2011 and June 2012.  

As a final preliminary matter, while the Veteran, in conjunction with his June 2010 VA Form 9, filed NODs with respect to the denial of his claims for service connection for sleep apnea and peripheral neuropathy of the left upper extremity to include the left finger by an April 2010 rating decision, because the claim for service connection for peripheral neuropathy of the left upper extremity to include the left finger was withdrawn in May 2011 and the claim for service connection for sleep apnea was granted by a July 2011 rating decision, no further action, to include the issuance of an SOC, is necessary with respect to these claims.  

For reasons expressed below, the claims for service connection for high blood pressure, diabetes mellitus and eye disability on the merits, an increased rating for malaria, and NSC pension are being REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished. 

2.  A right shoulder disability was not shown in service and there is no credible or persuasive evidence of continuity of right shoulder symptomatology since service; a right shoulder disability, to include arthritis therein, was first diagnosed many years after discharge from service and there is no persuasive evidence indicating that a post-service right shoulder disability may be associated with service.  

3.  Absent evidence of record that the condition is associated with an identifiable current disease, service connection for high cholesterol cannot be granted as a matter of law. 

4.  A May 2006 rating decision denied the Veteran's claims for service connection for diabetes and a bilateral vision disability; although notified of this decision in a May 2006 letter, the Veteran did not initiate an appeal as to either issue. 
 
5.  Evidence associated with the claims file since the May 2006 rating decision includes the Veteran's previously unconsidered allegation of treatment for diabetes mellitus since service which, when presumed true, raises a reasonable possibility of substantiating the diabetes mellitus and vision disability claims. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability, to include arthritis, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2012).  

2.  High cholesterol is not a disability for which applicable law permits service connection.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

3.  The May 2006 rating decision that denied the Veteran's claims for service connection for diabetes and a bilateral vision disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005). 

4.  As evidence received since the May 2006 rating decision is new and material, the criteria for reopening the claims for service connection for diabetes and a bilateral vision disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen previously denied claims, the VCAA requires that that a claimant must be notified of both the criteria to reopen a claim for service connection - to include a discussion of the basis/es for the prior denial - as well as the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in an April 2008 pre-rating letter, the RO provided notice to the appellant regarding what information and evidence was needed to substantiate the claims for service connection for a right shoulder disability and high cholesterol, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  With respect to the petitions to reopen on appeal, this letter was also compliant with Kent.  Finally, this letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment reports (STRs) and VA and private medical records.  The record also reflects reports from an April 2008 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and on his behalf.  For reasons more fully expressed below, the Board finds that examination or opinion is not warranted on the service connection claims for right shoulder disability and high cholesterol.  The Board finds that no additional RO action to further develop the record in connection with the claims decided herein, prior to appellate consideration, is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied with respect to the issues adjudicated below.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims adjudicated herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims adjudicated below.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal with respect to the issues herein decided.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.
 
The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's paper claims file and the paperless, electronic (Virtual VA) file.  (The Virtual VA file contains VA clinical reports dated through June 2012 that were not documented to have been considered in the June 2012 SSOC, but a waiver of consideration of this evidence was received from the Veteran's representative in February 2013.  The Veteran's representative at that time also waived initial RO review of VA clinical reports dated in August 2012 that are physically of record and also were not considered in the June 2012 SSOC.  As such, a remand for the completion of an SSOC is not indicated.  See 38 C.F.R. § 20.1204(c).  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims adjudicated herein.  

A.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit recently clarified that the law providing for awards of service connection based on continuity of symptomatology only pertains to "chronic" diseases, such as arthritis, under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Reviewing the post service clinical evidence, to include the reports from an April 2008 VA examination, such evidence reveals high cholesterol but not a diagnosed or identifiable underlying malady or condition associated with this laboratory finding.  As such, the Veteran's high cholesterol does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities; they are, therefore, not disabling entities for which compensation is payable under VA's rating schedule).  Thus, the claim for service connection for cholesterol must be denied as a matter of law.  Sabonis, supra. 

Turing to a right shoulder disability, the STRs, to include the reports from the April 1979 separation examination, do not reflect a right shoulder disability.  After service, the Veteran did not refer to having a right shoulder disability on his initial application for service connected disability benefits filed in May 1991 or in subsequent claims for service connection for other disabilities filed in July 2002 and January 2006.  

The Veteran did refer to a right shoulder disability in a claim for service connection for multiple disabiities filed in February 2008, and testified at a December 2010 hearing at the RO before a hearing officer that he injured his right shoulder while carrying heavy caliber weapons while training with the United States Marines Corps.  He testified, essentially, that he "gritted it out," and did not seek treatment for his right shoulder during service because he did not want to be viewed as a complainer and thought that it could otherwise damage his career as a Marine.  The Veteran testified that he self-treated his shoulder during service with Deep Heat and massage.  Statements dated in September 2010 from the Veteran's ex-wife and former platoon leaders - which were submitted by the Veteran in October 2010 - attested to the Veteran complaining about his right shoulder during service.  

Private clinical reports dated in July 2008 reflect surgery for a right rotator cuff and labral tear.  These reports do not reflect an-service onset of a right shoulder disability; instead, the Veteran reported only having right shoulder pain for one year.  Moreover, a March 2008 private clinical report indicated that the Veteran injured his shoulder in 2001.  None of the other private treatment reports pertaining to treatment of the right shoulder in 2008 reflect the Veteran reporting an in-service onset of a shoulder disorder, and the reports from an April 2008 VA examination, reflecting a diagnosis of degenerative joint disease of the right shoulder with calcific tendonitis and adhesive capsulitis, do not reflect the Veteran reporting an in-service onset of a right shoulder disability.  

Considering the claim for service connection for a right shoulder disability in light of the above-cited evidence and the governing legal authority, the Board finds that service connection for such disability is not warranted. 

Evidence weighing against the Veteran's claim are the silent STRs, to include the reports from the April 1979 separation examination.  Also weighing against the claim is the fact that the first post service evidence of treatment for a right shoulder disability, to include arthritis, is dated in 2008, almost 30 years after separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that the passage of many years between discharge from active service and documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.)  Arthritis is also clearly not shown within the one year presumptive period for establishing service connection for such chronic diseases listed at 3.309(a).  See 38 C.F.R. § 3.307(a)(3).   

Furthermore, there is no competent opinion of record supporting the Veteran's contention that he has a right shoulder disability that is the result of service.  While an opinion as to whether such disability is the result of service was not rendered in conjunction with the April 2008 VA examination, and the record does not otherwise reflect such an opinion, the Board finds that with regard to VA's duty to assist Veterans by obtaining a medical examination and/or opinion, the Veteran's claim for service connection for a right shoulder disability does not meet the fundamental requirements necessary to obtain such an opinion.  Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has demonstrated that he has a current right shoulder disability, but there is nothing to indicate that this disability may be associated with an event, injury, or disease in service.  As previously discussed, the reports from the 2008 private treatment did not reflect the Veteran relating such right shoulder disability to service; instead, they referred to a right shoulder injury in 2001 and pain of only one years duration prior to the July 2008 rotator cuff surgery.  Additionally, there is no medical or other persuasive evidence which suggests the Veteran's right shoulder disability is related to service. 

Moreover, in the absence of evidence of an in-service disease or injury, a remand of this case for an examination or to obtain an opinion as to the etiology of the Veteran's claimed right shoulder disability would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed disability and his military service would necessarily be based solely on the Veteran's current assertions regarding what occurred in service, and those from the individuals solicited by the Veteran in October 2010, advanced in support of this claim and which the Board finds to not be credible and/or persuasive for the reasons stated below.  The Court has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

Simply stated, referral of this claim for an examination or obtainment of a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2012). Therefore, VA has no obligation to obtain any medical opinion(s) commenting upon the etiology of the Veteran's right shoulder disability.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

The Board acknowledges the Veteran's assertions as to continuity of right shoulder symptoms during and since service.  The Veteran is certainly competent to report his symptoms of pain and the history of his symptoms.  See. e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Here, however, the Board finds the Veteran's recent statements attempting to show continuity of symptomatology are not credible and, thus, cannot s provide a basis for a finding of service connection for current right shoulder disability. 

As support for the finding that the Veteran has not credibly demonstrated continuity of right shoulder symptoms from service to the present time, the Board notes first with respect to the Veteran's testimony presented at the December 2010 hearing that the reason there is no documentation in the STRs of right shoulder complaints is because he self-treated to avoid being viewed as a "complainer," the fact remains that when examined at separation from service, a right shoulder disability was not demonstrated.  Thus, the Veteran's testimony as to having a shoulder injury that was not treated during service would not explain why such a shoulder injury was not demonstrated at the separation examination.  The Board also questions the veracity of this contention given the fact that, as previously noted, when the Veteran filed his initial claim for VA benefits in 1991 - already well over 10 years after his service discharge - he did not then reference his right shoulder disability, nor did he mention his shoulder in subsequent claims for service connection filed in July 2002 and January 2006.  The Board notes that silence in this initial and subsequent applications, when the Veteran is otherwise affirmatively speaking, is not supportive of the Veteran's current assertions of continuous right shoulder problems since service. 

Furthermore and as previously noted, the earliest post-service treatment records showing complaints of a right shoulder disability do not reflect a history of in-service onset but instead a one year of history of shoulder pain prior to surgical intervention and an injury prior to that time in 2001.  The Board finds that a Veteran's contemporaneous statements to physicians or other medical professionals, made in connection with treatment, more credible than those made in furtherance of a claim for benefits.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).

Accordingly, the Board finds that the Veteran's more recent assertions that his right shoulder disability has existed since service are not supported by or are simply inconsistent with the documented evidence of record, and are, thus, not credible.  With respect to the individuals attesting to a right shoulder disability during service in September 2010 statements, as these statements were submitted at the behest of the Veteran, the objectivity, if not the credibility, of these statements is in question, and they are simply not persuasive given the overwhelming negative in-service and post-service evidence as set forth above.

Furthermore, as for any direct assertions of the Veteran, his representative, or the individuals that provided statements on behalf of the Veteran submitted in October 2010 that there exists a medical nexus between a current right shoulder disability and service - the matter upon which this claim turns - the Board finds that such assertions do not provide persuasive support for the claim.  In this regard, the Board emphasizes that the matter of medical etiology of the complex medical disability currently under consideration is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran, his representative, or the individuals who submitted statement on behalf of the Veteran are shown to have appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion as to the etiology of the  currently diagnosed right shoulder disability.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) and Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As such, in this appeal, lay assertions of medical etiology have no probative value.  

For all the foregoing reasons, the Board concludes that the claim for service connection for a right shoulder disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.   

B.  New and Material Evidence Claims

A May 2006 rating decision denied service connection for diabetes and a bilateral vision disability based on a finding that there was no evidence that either disability was incurred in or caused by service or, with respect to diabetes, shown within one year of service so as to warrant at grant of service connection on a presumptive basis due to chronic disability under 38 C.F.R. § 3.309(a).  The evidence then of record included the STRs which were negative for diabetes, or any indicia therefore, and an acquired vision disability.  Also of record were VA outpatient treatment reports dated from December 2005 to February 2006 that reflected a diagnoses of diabetes.  Reports from a February 2006 VA diabetic eye reflected complaints of blurry vision and a diabetic cataract.  

The Veteran was notified of the RO's May 2006 denial of service connection for diabetes and a bilateral vision disability in a letter dated later in that month but did not initiate an appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  In addition, the record does not reflect that new and material evidence was received during the one year appeal period following the May 2006 rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The May 2006 denial of the claims is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed the current request to reopen the claims for service connection for diabetes and a bilateral vision disability in February 2008.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the May 2006 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The evidence added to the record subsequent to the May 2006 rating decision which denied service connection for diabetes and a bilateral vision disability consists of VA outpatient treatment records dated through the June 2012 reports shown in the Virtual File as well as private treatment reports dated from 1998 to 2008, and statements and testimony from the Veteran. 

The VA outpatient treatment and private treatment records are new in the sense that some of them were not of record at the time of the prior final denial.  The evidence is not material to the claims, however.  These records document diabetes and visual problems due to diabetes; facts that were of record at the time of the prior final denial.  Significantly, none of these new medical records indicate, in any way, that the Veteran's diabetes or vision disability are etiologically linked to the Veteran's service.  Additional evidence submitted in an attempt to reopen a claim which consists of records of post-service treatment that do not indicate in any way that a condition is service-connected is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

As for written assertions of the Veteran and by his representative advanced in connection with the attempts to reopen, the Veteran did not make any specific assertions on his original service connection application denied by the RO.  In connection with this appeal, the Veteran has alleged treatment for diabetes mellitus since service.  This allegation, if accepted as true, raises a reasonable possibility of substantiating the diabetes mellitus and vision disability claims - the later claim possibly being a complication of diabetes mellitus.  As such, the low threshold for reopening a claim has been met.

At this time, the Board defers adjudication of the claims on the merits to allow RO review of the claims on the merits.  See generally Hickson v. Shinseki, 23 Vet. App. 394 (2010) (noting that, when a Board reopens a claim after the RO has denied reopening the same claim, the matter must generally be returned to the RO for consideration of the merits).  See also Bernard v. Brown, 4 Vet. App. 384 (1993). 

ORDER

Entitlement to service connection for a right shoulder disability is denied. 

Entitlement to service connection for high cholesterol is denied. 

As new and material evidence has been received, the request to reopen the claim for service connection for a bilateral vision disability is reopened; the claim is granted to this extent only.

As new and material evidence has been received, the request to reopen the claim for service connection for diabetes is reopened; the claim is granted to this extent only.

REMAND

The Board finds that additional development is necessary to comply with the duty to assist the Veteran with respect to the claims for service connection for high blood pressure, an increased rating for malaria, and NSC pension.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159.  The Board must remand the service connection claims for diabetes mellitus and bilateral vision disability on due process grounds.

First, with respect to the claim for service connection for high blood pressure, the STRs reflect elevated/borderline blood pressure readings, to include 142/92 in November 1973 and 120/100 in October 1978 (the reports from the April 1979 separation examination reflect an initial blood pressure reading of 132/96 that is "X'd out").  The post-service evidence, to include the reports from the April 2008 VA examination and clinical reports dated thereafter, reflects current disability due to hypertension, but the record does not contain a medical opinion addressing the question of whether hypertension is related to the service.  As such, the Board finds that the evidence currently of record is inadequate with respect to the issue of entitlement to service connection for high blood pressure, and that further medical findings responsive to the entirety of the contentions and supporting statements of record by way of a medical examination that includes an opinion as to whether the Veteran has a current disability due to high blood pressure that is the result of service are necessary in order to fulfill the duty to assist.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra.  

With respect to the claim for an increased rating for malaria, such disability is rated, when not an active process, on the basis of liver or spleen damage under 38 C.F.R. § 4.88b, Diagnostic Code 6304.  The Veteran's malaria, to include as shown on the reports from the April 2008 VA examination, is inactive; however, the record reflects no medical determination as to whether residuals of this condition have affected the liver or spleen.  Given that the rating criteria require such a determination, the Board finds that further medical findings responsive to the applicable rating criteria are needed to resolve the claim on appeal.  Id.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination). 

With respect to the claim for NSC pension, subject to certain income and estate limitations, pension is payable to a Veteran who has served for 90 days or more during a period of war and who is permanently and totally disabled from nonservice-connected disability which is not the result of his own willful misconduct.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.2(f), 3.23, 3.3.  In this case, the Veteran satisfies the requirement of serving during a period of war, the Vietnam War era.  Moreover, there is no current evidence that his income or assets render him ineligible for pension benefits.  Accordingly, the issue of entitlement to VA pension turns on whether he is permanently and totally disabled as a result of nonservice-connected disabilities that were not the result of his own willful misconduct.  In order to properly to make this determination, the Board finds that further development is necessary in this matter. 

For the purposes of pension cases, the Court has provided an analytical framework for determining whether a Veteran is unemployable.  See Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The holdings in those cases are to the combined effect that VA has a duty to ensure:  that an appropriate rating for each disability of record is assigned using the approach mandated by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the "average person" and "unemployability" tests are both applied; and that if the benefit may not be awarded under the "average person" or "unemployability" tests, a determination is made as to whether there is entitlement to nonservice-connected disability pension on an extra-schedular basis. 

The average person or "objective" test is rooted in the provisions of 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15, and mandates that total disability will be found to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, provided that the impairment is reasonably certain to continue throughout the life of the disabled person. 

The unemployability or "subjective" test arises from 38 U.S.C.A. § 1521(a), and 38 C.F.R. §§ 3.321(b)(2) and 4.17, and mandates that where it is shown that the appellant's disabilities meet the percentage requirements of 38 C.F.R. § 4.16, and are permanent in nature, a determination should be made as to whether such disabilities render him or her incapable of substantially gainful employment.  If so, the Veteran again meets the requirements of the law for the benefit at issue.  To meet the percentage requirements of 38 C.F.R. § 4.16, the Veteran must suffer from one disability ratable at 60 percent or more, or two or more disabilities where one of the disabilities is ratable at 40 percent or more, and the combined rating for all of the disabilities is 70 percent or more.  Finally, where the Veteran does not meet either the "average person" or "unemployability" tests, a determination is required as to whether the Veteran should be granted entitlement to nonservice-connected disability pension on an extra-schedular basis, pursuant to the provisions of 3.321(b)(2) on the basis that he or she is unemployable by virtue of age, occupational background, or other related factors. 

In order to ensure that the above referenced analytical framework is complied with, the Board concludes that a new VA examination is necessary to determine the level of functional impairment associated with all of the non-service-connected disabilities shown, and whether they are permanent in nature, and if so, constitute sufficient impairment of mind or body to render it impossible for the average person to follow a substantially gainful occupation, and/or renders the Veteran incapable of substantially gainful employment.

With respect to the diabetes mellitus and bilateral vision disability service connection claims, the RO must adjudicate the claims on the merits in the first instance.  On remand, the Veteran is encouraged to submit all available treatment records which could include prescription records since service.

While these matters are on remand, to ensure that all due process requirements are met, and that the record before the physicians is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish appropriate current authorization for the RO to obtain records from any pertinent private treatment.  

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2012). 

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  In its letter, the RO should specifically request that the Veteran furnish appropriate current authorization for the RO to obtain records from any pertinent private treatment, to include prescription records for diabetes mellitus treatment since service.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained or do not exist, the RO should notify the Veteran of the records that were not obtained or that do not exist, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or response(s) from each contacted entity have been associated with the claims file, or an appropriate time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo the following VA examinations.  The entire claims file must be made available to each physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

(a)  The Veteran should be afforded a VA cardiovascular examination in which the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran has high blood pressure that had its onset in or is/was otherwise medically related to service. 

In rendering the requested opinion, the physician should specifically consider the STRs, to include the borderline/elevated readings shown therein, and any statements of the Veteran describing continuity of problems with hypertension from service to the present time.  

(b)  The RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, for evaluation of any residuals of malaria, specifically, those involving the liver or spleen.   

(c)  The RO should arrange for a VA general medical examination for pension purposes to determine the extent and severity of all of the non-service connected disabilities present, and whether those disabilities are permanent in nature.  The examiner should also identify the level of functional impairment associated with all such disabilities shown, and indicate whether they are permanent in nature, and if so, constitute sufficient impairment of mind or body to render it impossible for the average person to follow a substantially gainful occupation, and/or render the Veteran incapable of substantially gainful employment.

Each examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.  

4.  To help avoid another remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of pertinent evidence and legal authority.  The readjudication of the claim for NSC pension should include consideration of the "objective" and "subjective" tests and the question of extraschedular entitlement under the provisions of 38 C.F.R. § 3.321(b)(2).

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


